      Case 2:19-cv-12650-GGG-MBN Document 10 Filed 12/30/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  KHADIJEH KHATIB                                                     CIVIL ACTION
                                                                      NO: 19-12650
  VERSUS
                                                                      SECTION: “T” (5)
  JEFFERSON PARISH PUBLIC
  SCHOOL SYSTEM, ET AL


                                  ORDER TO SHOW CAUSE

       This case was filed September 17, 2019. The record does not reflect that service was made

upon defendants, Jefferson Parish Public School System, Jefferson Parish School Board, Cade

Brumley, and Scott Deemer.

       Federal rule of Civil Procedure 4(m) provides:

       If a defendant is not served within 90 days after the complaint is filed, the court –
       on motion or on its own after notice to the plaintiff – must dismiss the action without
       prejudice against that defendant or order that service be made within a specified
       time. But if the plaintiff shows good cause for the failure, the court must extend
       the time for service for an appropriate period. This subdivision does not apply to
       service in a foreign country.

       IT IS ORDERED that on or before January 30, 2020, plaintiff’s counsel is instructed to

file proof of service, or show good cause, in writing, why service of process has not been effected.

Failure to comply with this order will result in DISMISSAL without further notice, for failure to

prosecute.

       New Orleans, Louisiana, this 30th day of December, 2019.




                                              __________________________________________
                                                          GREG GERARD GUIDRY
                                                     UNITED STATES DISTRICT JUDGE
